Case: 6:13-cr-00020-GFVT-HAI Doc #: 1473 Filed: 09/03/21 Page: 1 of 4 - Page ID#:
                                     5153



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )   Criminal No. 6:13-cr-00020-GFVT-HAI-26
                                                 )
 v.                                              )
                                                 )
 JASON WADE TAYLOR,                              )                    ORDER
                                                 )
        Defendant.                               )

                                      *** *** *** ***

       This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge Hanly A. Ingram [R. 1468.] Defendant Jason Taylor has been charged with six

violations of his supervised release. On June 3, 2014, Mr. Taylor was sentenced to fifty-one

months imprisonment, to be followed by three years of supervised release, after pleading guilty

to conspiracy to manufacture 500 grams or more of a mixture or substance containing

methamphetamine in violation of 21 U.S.C. § 846. [R. 632.]

       In September 2017, Mr. Taylor’s supervised release was revoked, and he was sentenced

eighteen months of imprisonment, to be followed by three years of supervised release, after

committing multiple violations of the terms of his release. [R. 1143.] In July 2019, Mr. Taylor’s

supervised release was revoked once more due to his use and possession of methamphetamine.

[R. 1284.] Consequently, his supervised release was revoked, and he was sentenced to twenty-

one months of imprisonment, to be followed by one year of supervised release. Id. at 2-3. Now,

stemming from multiple alleged violations which occurred during the month of July 2021, Mr.

Taylor has been charged with violating six terms of his supervised release. [R. 1468 at 2-4.]

First, Mr. Taylor is charged with committing a Grade C violation for operating a motor vehicle
Case: 6:13-cr-00020-GFVT-HAI Doc #: 1473 Filed: 09/03/21 Page: 2 of 4 - Page ID#:
                                     5154



under the influence of alcohol. Id. at 2. Second, Mr. Taylor is charged with committing a Grade

C violation for failing to report to his probation officer as instructed. Id. Third, Mr. Taylor is

charged with a Grade C violation for operating his motor vehicle under the influence of alcohol a

second time. Id. Fourth, Fifth, and Sixth, Mr. Taylor is charged with committing Grade B and C

violations for being a felon in possession of a firearm, for possessing methamphetamine 1, and for

leaving the federal district where he was authorized to reside without receiving permission to do

so from his probation officer. Id. at 3-4. On July 30, 2021, Mr. Taylor appeared before Judge

Ingram for his initial appearance, pursuant to Federal Rule of Criminal Procedure 32.1. [R.

1460.] During the hearing, the United States made an oral motion for interim detention. [R.

1468 at 4.] Based on the heavy defense burden under 18 U.S.C. § 3143(a), Judge Ingram

remanded Mr. Taylor to the custody of the United States Marshal. Id. On August 13, Mr. Taylor

appeared before Judge Ingram for his final revocation hearing. [R. 1467.] There, Mr. Taylor

stipulated to having committed Violations #3, #4, and #5. Id. at 5. The Magistrate Judge found

Mr. Taylor to have made a “knowingly, voluntary[y], and intelligen[t]” stipulation. Id. In

response, the United States made an oral motion to dismiss all of Mr. Taylor’s violations aside

from Violation #4.

        At the final hearing, the parties disagreed about the appropriate sentence for Mr. Taylor’s

violation. [R. 1468 at 5-6.] While the Government recommended twenty-four months of

imprisonment, the defense sought twenty-one months of imprisonment. Id. at 5. However, both

parties agreed that no additional term of supervised release is needed, because “supervision has

proven unsuccessful in deterring [Mr. Taylor] from further criminal conduct.” Id. at 6. The

Government “concluded that there are no additional resources that the USPO should expend on


1
 Because use of an illegal substance equals possession and Mr. Taylor has a prior drug conviction, his use of
methamphetamine constitutes a violation of 21 U.S.C. § 844(a).

                                                         2
Case: 6:13-cr-00020-GFVT-HAI Doc #: 1473 Filed: 09/03/21 Page: 3 of 4 - Page ID#:
                                     5155



[Mr. Taylor] in light of his refusal to take advantage of them.” Id. The defense requested that

Mr. Taylor be place in a halfway house “prior to being released from BOP custody to create a

stable foundation and transition for his release.” Id. After hearing both arguments, Judge

Ingram evaluated the entire record and considered all of the Section 3553 factors imported into

the Section 3583(e) analysis, as well as the Guidelines Range. Ultimately, Judge Ingram

recommended a sentence of twenty-four months of imprisonment, to be followed by no

additional term of supervised release, and declined to permit Mr. Taylor to reside at a halfway

house upon release. Id. at 10.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

Recommendation advises the parties that objections must be filed within fourteen (14) days of

service. Id. at 16; see 28 U.S.C. § 636(b)(1). Mr. Taylor has not filed any objections to Judge

Ingram’s Report and Recommendation and filed a waiver of allocution on August 30, 2021. [R.

1471.] Generally, this Court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

objections are made, as in this case, the Court is not required to “review… a magistrate’s factual

or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474 U.S. 140,

151 (1985). Parties who fail to object to a magistrate judge’s report and recommendation are

also barred from appealing to a district court’s order adopting that report and recommendation.

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the Court has examined

the record and agrees with Judge Ingram’s recommended disposition.

       Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

as follows:




                                                3
Case: 6:13-cr-00020-GFVT-HAI Doc #: 1473 Filed: 09/03/21 Page: 4 of 4 - Page ID#:
                                     5156



      1. The Report and Recommendation [R. 1468] as to Defendant Jason Taylor is

         ADOPTED as and for the Opinion of the Court;

      2. Mr. Taylor is adjudged GUILTY of Violation #4;

      3. The Government’s motion to dismiss Violation #1, #2, #3, #5, and #6 is GRANTED;

      4. Mr. Taylor’s supervised release is REVOKED and he is SENTENCED to a term of

         imprisonment of twenty-four months with no term of supervised release to follow;

      5. Judgment shall enter promptly.



      This the 3d day of September, 2021.




                                            4
